Title: From Thomas Boylston Adams to James Madison, 18 June 1810
From: Adams, Thomas Boylston
To: Madison, James



Sir.
Quincy June 18th: 1810.

Since the departure of my Brother, Mr: John Q Adams, upon his Mission to Russia, and while he was still yet at sea, I had the pleasure to receive from him a list of names, comprizing the circle of his particular friends to whom he requested I would present, in his name, and as a small token of his respect, a set of Lectures on Rhetorick & Oratory, delivered during the period of his Professorship at Harvard University. I have the honor, at this late hour, of complying with the injunctions of my Brother, when I transmit to The President of the United States, and ask his acceptance of a copy of these Lectures. Unforeseen delays have prevented an earlier discharge of this duty.
I have the honor to be, very respectfully, / Your Obedient Servant

Thomas Boylston Adams.